FILED
                           NOT FOR PUBLICATION                                 FEB 09 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CHRIS KOHLER,                                    No. 13-55759

              Plaintiff - Appellant,             D.C. No. 3:12-cv-00148-JM-
                                                 WMC
  v.

MIDWAY LAND, LLC and SEA                         MEMORANDUM*
FINANCIAL, INC.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Southern District of California
                 Jeffrey T. Miller, Senior District Judge, Presiding

                      Argued and Submitted February 3, 2015
                               Pasadena California

Before: REINHARDT and GOULD, Circuit Judges, and MOTZ, Senior District
Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable J. Frederick Motz, Senior District Judge for the U.S.
District Court for the District of Maryland, sitting by designation.

                                          1
      In this case, brought under the ADA, the district court granted summary

judgment to the defendants. It concluded that although “there would be a material

issue of fact with respect to the slope of the areas challenged by Plaintiff because

[Plaintiff’s and Defendants’ witnesses, both of whom made measurements after

remediation had purportedly occurred,] reach contrary conclusions,” Kohler’s

witness had not demonstrated his qualifications to serve as an expert witness;

therefore, it refused to consider his declaration.

      Subsequently, we held in Strong v. Valdez Fine Foods, 724 F.3d 1042 (9th

Cir. 2013), that a disabled plaintiff complaining of precisely the same barrier –

excessive slopes in a parking lot – was not required to offer expert evidence or

precise measurements to survive summary judgment. We therefore vacate the

portion of the district court’s judgment challenged on appeal and remand this case

for reconsideration in light of Strong.1

      VACATED and REMANDED.

     Costs awarded to Kohler.




      1
        We also conclude that the allegations in Kohler’s complaint and declaration
are sufficient to establish standing under Chapman v. Pier 1 Imports (U.S.) Inc.,
631 F.3d 939 (9th Cir. 2011) (en banc).

                                           2